Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Gavin O’Keefe (Reg. No. 59,916) on 3/25/2021.
The application has been amended based on the amendment filed on 3/25/2021 as follows:










1.	(Currently amended) A method comprising:
receiving, by a computing system, a query fingerprint for comparison with a plurality of reference fingerprints, wherein the query fingerprint represents media content being broadcast by a broadcasting device and received by a client device;
selecting, by the computing system, a first subset of the plurality of reference fingerprints for comparison with the query fingerprint based on the reference fingerprints of the first subset corresponding to media content that is broadcast by the broadcasting device during a particular time period that (i) starts at a time point defined by a given time stamp, (ii) has a predefined duration and (iii) is offset after a current time of the computing system by a predefined time offset; and
performing, by the computing system, a first fingerprint comparison process comprising:
(i) comparing the query fingerprint to the first subset of the plurality of reference fingerprints;
(ii) determining that the comparison to the first subset does not result in a match between the query fingerprint and one of the reference fingerprints of the first subset; and
(iii) responsive to determining that the comparison to the first subset does not result in a match between the query fingerprint and one of the reference fingerprints of 
(a) comparing the query fingerprint to a second subset of the plurality of reference fingerprints, wherein the second subset is different from the first subset;
(b) identifying a match between the query fingerprint and one of the reference fingerprints of the second subset; and
(c) using the one of the reference fingerprints of the second subset to identify the media content being received by the client device.

2.	(Currently amended) The method of claim 1, further comprising:
determining, by the computing system, the particular time period.

3.	(Canceled)

4.	(Canceled)

5.	(Canceled)

6.	(Canceled)

7.	(Previously presented) The method of claim 1, further comprising:
responsive to identifying the media content being received by the client device, sending, by the computing system to the client device, a third subset of the plurality of 

8.	(Previously presented) The method of claim 1, further comprising:
using, by the computing system, the identified media content being received by the client device as a basis for selecting additional media content; and
causing, by the computing system, the additional media content to be sent to the client device for presentation.

9.	(Previously presented) The method of claim 8, wherein identifying the media content being received by the client device comprises identifying a reference position within the identified media content, and wherein the computing system further uses the identified reference position as a basis for selecting the additional media content.

10.	(Previously presented) The method of claim 8, wherein the additional media content comprises at least one of (i) replacement media content to replace a portion of the identified media content being received by the client device or (ii) supplemental media content to be overlaid on a portion of the identified media content being received by the client device.

11.	(Currently amended) A non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by one or more 
receiving a query fingerprint for comparison with a plurality of reference fingerprints, wherein the query fingerprint represents media content being broadcast by a broadcasting device and received by a client device;
selecting, by the computing system, a first subset of the plurality of reference fingerprints for comparison with the query fingerprint based on the reference fingerprints of the first subset corresponding to media content that is broadcast by the broadcasting device during a particular time period that (i) starts at a time point defined by a given time stamp, (ii) has a predefined duration and (iii) is offset after a current time of the computing system by a predefined time offset; and
performing a first fingerprint comparison process comprising:
(i) comparing the query fingerprint to the first subset of the plurality of reference fingerprints;
(ii) determining that the comparison to the first subset does not result in a match between the query fingerprint and one of the reference fingerprints of the first subset; and
(iii) responsive to determining that the comparison to the first subset does not result in a match between the query fingerprint and one of the reference fingerprints of the first subset, performing, by the computing system, a second fingerprint comparison process comprising:

(b) identifying a match between the query fingerprint and one of the reference fingerprints of the second subset; and
(c) using the one of the reference fingerprints of the second subset to identify the media content being received by the client device.

12.	(Currently amended) The non-transitory computer-readable storage medium of claim 11, the operations further comprising:
determining the particular time period.

13.	(Canceled)

14.	(Canceled)

15.	(Canceled) 

16.	(Canceled)

17.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, the operations further comprising:
responsive to identifying the media content being received by the client device, sending, to the client device, a third subset of the plurality of reference fingerprints, 

18.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, the operations further comprising:
using the identified media content being received by the client device as a basis for selecting additional media content; and
causing the additional media content to be sent to the client device for presentation.

19.	(Previously presented) The non-transitory computer-readable storage medium of claim 18, wherein identifying the media content being received by the client device comprises identifying a reference position within the identified media content, and wherein the computing system further uses the identified reference position as a basis for selecting the additional media content.

20.	(Previously presented) The non-transitory computer-readable storage medium of claim 18, wherein the additional media content comprises at least one of (i) replacement media content to replace a portion of the identified media content being received by the client device or (ii) supplemental media content to be overlaid on a portion of the identified media content being received by the client device.


receiving a query fingerprint for comparison with a plurality of reference fingerprints, wherein the query fingerprint represents media content being broadcast by a broadcasting device and received by a client device;
selecting, by the computing system, a first subset of the plurality of reference fingerprints for comparison with the query fingerprint based on the reference fingerprints of the first subset corresponding to media content that is broadcast by the broadcasting device during a particular time period that (i) starts at a time point defined by a given time stamp, (ii) has a predefined duration and (iii) is offset after a current time of the computing system by a predefined time offset; and
performing a first fingerprint comparison process comprising:
(i) comparing the query fingerprint to the first subset of the plurality of reference fingerprints;
(ii) if the comparison to the first subset results in a match between the query fingerprint and one of the reference fingerprints of the first subset, then using the one of the reference fingerprints of the first subset to identify the media content being received by the client device; and

(a) comparing the query fingerprint to a second subset of the plurality of reference fingerprints, wherein the second subset is different from the first subset;
(b) identifying a match between the query fingerprint and one of the reference fingerprints of the second subset; and
(c) using the one of the reference fingerprints of the second subset to identify the media content being received by the client device.

22.	(Currently amended) The computing system of claim 21, the operations further comprising:
determining the particular time period.

23.	(Canceled)
	
24.	(Canceled)

25.	(Canceled)

26.	(Canceled)


responsive to identifying the media content being received by the client device, sending, to the client device, a third subset of the plurality of reference fingerprints, wherein the third subset of the plurality of reference fingerprints corresponds to the identified media content being received by the client device.

28.	(Previously presented) The computing system of claim 21, the operations further comprising:
using the identified media content being received by the client device as a basis for selecting additional media content; and
causing the additional media content to be sent to the client device for presentation.

29.	(Previously presented) The computing system of claim 28, wherein identifying the media content being received by the client device comprises identifying a reference position within the identified media content, and wherein the computing system further uses the identified reference position as a basis for selecting the additional media content.

30.	(Previously presented) The computing system of claim 28, wherein the additional media content comprises at least one of (i) replacement media content to replace a portion of the identified media content being received by the client device or 

31.	(Previously presented) The method of claim 1, wherein the predefined duration of the broadcast window is about two seconds.

32.	(Previously presented) The method of claim 1, wherein the predefined time offset of the broadcast window is about four seconds.

33.	(Previously presented) The method of claim 1, wherein the predefined duration of the broadcast window is about two seconds and the predefined time offset of the broadcast window is about four seconds.

34.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein the predefined duration of the broadcast window is about two seconds.

35.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein the predefined time offset of the broadcast window is about four seconds.

36.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein the predefined duration of the broadcast window is about 

37.	(Previously presented) The computing system of claim 21, wherein the predefined duration of the broadcast window is about two seconds.

38.	(Previously presented) The computing system of claim 21, wherein the predefined time offset of the broadcast window is about four seconds.

39.	(Previously presented) The computing system of claim 21, wherein the predefined duration of the broadcast window is about two seconds and the predefined time offset of the broadcast window is about four seconds.

40.	(New)	The method of claim 1, wherein the broadcasting device is a device associated with a content provider.

41.	(New)	The method of claim 1, wherein the broadcasting device is a device associated with a content distributor.

42.	(New)	The non-transitory computer-readable storage medium of claim 11, wherein the broadcasting device is a device associated with a content provider.



44.	(New)	The computing system of claim 21, wherein the broadcasting device is a device associated with a content provider.

45.	(New)	The computing system of claim 21, wherein the broadcasting device is a device associated with a content distributor.
















Allowable Subject Matter
Claims 1, 2, 7-12, 17-22, 27-45 are allowed.

Reasons for Allowance

In interpreting the claim(s), in light of the specification filed on 10/31/2019, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 1, 11, and 21 combined sequence of steps for identifying a media content, in these steps, “a computing device” receiving “a query fingerprint”  representing the media content being broadcast by “a broadcasting device” and being received by “a client device”, the computing device performing comparison of the received query fingerprint with subsets of reference fingerprints, where the computing device selects “a first subset of reference fingerprints” corresponding to the media content that is broadcast by the broadcasting device during “a particular time period” that starts at “a time point” defined by “a given time stamp” that has “a predefined duration” and it is offset after “a current time” of the computing system by “a predefined time offset”, the computing device performs “a first fingerprint comparison” by comparing the received query fingerprint with the first subset of reference fingerprints and when this comparison does not result in “a match” then the computing device performs “a second fingerprint comparison” by comparing the received query fingerprint with “a second subset of the reference fingerprints”, where the second subset of 
 
The prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423